Title: From George Washington to Timothy Pickering, 4 August 1798
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 4th Augt 1798

Your letter of the 12th Ulto came duly to hand, but the expectation that Congress would rise sooner than it really did, in the first place; and the supposition that Mr Craik would return home, so Soon as [it] did rise in the next, have delayed my acknowledgment of its receipt, and giving direction relative to the money paid you on my A/c by Judge Addison, until now.
But learning from Doctr Craik (now here) that his Son is gone to the Seaboard, for a stay of ten or twelve days, I do, in order to relieve you from further suspence, request, unless it would suit the Treasury Office to receive the money there & give me a draught upon the Collector in Alexandria, that you wd retain it in your hands to be sent by Mr Ck or some other safe conveyance.
But previous thereto, let me pray you to pay Colo. Clem: Biddle Two hundred Dollars on my behalf—out of the $1700 deposited in your hands for my use, by Mr Addison, as part of the Instalment due on the Bond of the deceased Colo. Matthew Ritchie. With great esteem & regard I am Dear Sir Your Obedient Servt

Go: Washington

